Case 1:15-cr-00252-PKC Document 1557-1 Filed 06/08/21 Page 1 of 1 PageID #: 26746




            United States v. Full Play Group, SA, et al., 15-CR-252 (S-3) (PKC)
                   Parties’ Joint Proposed Briefing and Trial Schedule


 I.     Defense Motions Pursuant to Rules 12(b)(3)(A), (B), and (D)

        •      Defense motions due July 23, 2021

        •      Government Response due August 20, 2021

        •      Defense Reply due Sept. 3, 2021

 II.    Defense Rule 12(b)(3)(C) Motions; Government Motion to Admit Enterprise and Other
        Act Evidence; Jury Selection Motions (if any)

        •      Motions due October 22, 2021

        •      Responses due November 19, 2021

        •      Replies due December 3, 2021

        •      Status Conference/Argument December 10, 2021

 III.   Motions in Limine (All Parties)

        •      Motions due January 21, 2022

        •      Responses due February 18, 2022

        •      Replies due March 4, 2022

        •      Argument March 11, 2022

 IV.    Jury Selection/Trial

        •      Pre-Trial conference April 4, 2022

        •      Jury Selection Begins April 11, 2022
